FILED
                              NOT FOR PUBLICATION                           AUG 16 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



IMAN COKRO YOELIKO; IMAM                          No. 09-70697
TAUFIK YOELIKO,
                                                  Agency Nos.     A095-634-699
               Petitioners,                                       A095-629-936

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 11, 2011 **

Before:         THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Iman Cokro Yoeliko and Imam Taufik Yoeliko, natives and citizens of

Indonesia, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s decision denying their

applications for withholding of removal and protection under the Convention

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings, Wakkary v. Holder,

558 F.3d 1049, 1056 (9th Cir. 2009), and we review de novo due process claims,

Ibarra-Flores v. Gonzales, 439 F.3d 614, 620 (9th Cir. 2006). We deny the

petition for review.

      We reject petitioners’ contention that the agency violated their due process

rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and

prejudice to prevail on due process claim).

      The record does not compel the conclusion that petitioners experienced

harms in Indonesia that rise to the level of past persecution. See Wakkary, 558
F.3d at 1059-60 (being twice beaten, robbed, and accosted by a threatening mob

did not compel a past persecution finding); Hoxha v. Ashcroft, 319 F.3d 1179,

1182 (9th Cir. 2003) (harassment, threats, and one beating did not compel finding

of past persecution); Singh v. INS, 134 F.3d 962, 965-69 (9th Cir. 1998) (repeated

stoning and vandalism of petitioner’s home did not compel finding of past

persecution). In addition, even as members of a disfavored group, petitions have

not shown sufficient individualized risk to establish a clear probability of

persecution in Indonesia. See Hoxha, 319 F.3d at 1185; Wakkary, 558 F.3d at

1066 (“[a]n applicant for withholding of removal will need to adduce a


                                           2                                   09-70697
considerably larger quantum of individualized-risk evidence”). Accordingly,

petitioners’ withholding of removal claims fail.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because petitioners failed to establish it is more likely than not that they would be

tortured in Indonesia by or with the acquiescence of the government. See

Wakkary, 558 F.3d at 1068.

      PETITION FOR REVIEW DENIED.




                                           3                                    09-70697